Citation Nr: 0100349	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  95-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for reflex sympathetic 
dystrophy involving the left lower extremity secondary to 
service-connected left total knee arthroplasty.

2.  Entitlement to service connection for arthritis secondary 
to service-connected left total knee arthroplasty.

3.  Entitlement to service connection for a right ankle 
disability secondary to service-connected left total knee 
arthroplasty.

4.  Entitlement to an increased evaluation for back pain due 
to muscle imbalance, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 50 percent disabling.

6.  Entitlement to special adaptive housing or a special 
housing adaptation.

7.  Entitlement to an automobile and adaptive equipment or 
for adaptive equipment only. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTORDUCTION

The appellant served on active duty from February 1975 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In June 2000 the RO denied service connection for 
degenerative arthritis involving the shoulders, right foot, 
sternoclavicular joint, sacroiliac joint, and right knee.  
The Board construes the testimony rendered by the appellant 
during the appellant's videoconference hearing before the 
undersigned in August 1999 as being a notice of disagreement 
regarding this decision.  Thus, a statement of the case is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Also, 
during his hearing he indicated that he was receiving ongoing 
treatment at a VA facility and was receiving disability 
benefits from the Social Security Administration.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the VA medical 
facility in Birmingham, Alabama to 
furnish copies of all medical records 
covering the period from August 1997 to 
the present. 

2.  The RO should take the necessary 
action in order to obtain the Social 
Security Administration decision which 
awarded the appellant Social Security 
disability benefits and the copies of the 
medical reports upon which that award was 
predicated.  The attention of the Social 
Security Administration should be 
respectfully invited to 38 U.S.C.A. § 
5106 (West 1991).

3.  A VA examination by an orthopedist should 
be conducted for purposes of determining the 
nature, severity, and etiology of any current 
reflex sympathetic dystrophy involving the 
left lower extremity, right ankle disorder, 
claimed rheumatoid arthritis, and 
degenerative arthritis involving the 
shoulders, right foot, sternoclavicular 
joint, sacroiliac joint, and right knee, and 
the severity of the service connected back 
pain due to muscle imbalance.  All necessary 
testing, to include specialized studies, and 
specialized examinations should be performed.  
The claims file in its entirety, including a 
copy of this remand, should be made available 
to the examiner for review in conjunction 
with the examination.  Following the 
examination and review of the complete record 
in the claims file, the examiner is requested 
to provide detailed response concerning the 
following question:

If diagnosed, whether it is as likely as 
not that the reflex sympathetic dystrophy 
involving the left lower extremity, right 
ankle disorder, claimed rheumatoid 
arthritis, and degenerative arthritis 
involving the shoulders, right foot, 
sternoclavicular joint, sacroiliac joint, 
and right knee were caused or are 
aggravated by the service connected total 
arthroplasty involving the left knee or 
back pain due to muscle imbalance?  
Factors to consider include any altered 
gait and any devices the appellant uses to 
ambulate due to the left knee disability.

A complete rationale for any opinion 
expressed should be included in the 
report.

4.  A VA examination by a psychiatrist 
should be conducted in order to determine 
the nature and severity of the service 
connected major depression.  The claims 
folder and a copy of this Remand are to be 
furnished to the examiner in conjunction 
with the examination. All necessary tests 
and studies deemed necessary should be 
conducted.  It is requested that the 
examiner include a Global Assessment of 
Functioning score (GAF).

5.  It is requested that the RO furnish 
the appellant and his representative a 
statement of the case pertaining to the 
issues of service connection for 
degenerative arthritis involving the 
shoulders, right foot, sternoclavicular 
joint, sacroiliac joint, and right knee on 
a secondary basis.  The appellant and his 
representative are to be informed of the 
requirements necessary to perfect an 
appeal.  The RO is informed that these 
issues are not before the Board until a 
timely appeal has been perfected.  
Manlincon v. West, 12 Vet. App. 238 (1999)

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Consideration 
should also be given to staged rating as 
set forth in Fenderson v. West, 12 Vet. 
App. 119 (1999).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





